Exhibit 32.1 CERTIFICATION PURSUANT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER We, David Natan, Chief Executive Officer, and Jason Williams, Chief Financial Officer, in connection with the quarterly report on Form 10-Q of ForceField Energy, Inc. for the fiscal quarter ended March 31, 2015 (the “Report”), hereby certify, in accordance with 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge that: 1.The Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of ForceField Energy, Inc. as of the dates and for the periods presented in the Report. Date: June 18, 2015 By: /s/ David Natan David Natan Chief Executive Officer Date: June 18, 2015 By: /s/ Jason Williams Jason Williams Chief Financial Officer
